- Provided by MZ Technologies Table of Contents Exhibit13.1 CERTIFICATION PURSUANT TO SECTION -OXLEY ACT OF 2002 (SUBSECTIONS (A)AND (B)OF SECTION 1350, CHAPTER 63 OF TITLE 18, UNITED STATES OF AMERICA CODE) Pursuant to Section906 of the Sarbanes-Oxley Act of 2002 (Subsections (a)and (b)of Section 1350, Chapter63 of Title 18, United States of America Code), each of the undersigned officers of Pampa Energía S.A. (the  Company ), hereby certifies, to such officers knowledge, that the Companys Annual Report on Form 20-F for the year ended December31, 2009 (the  Report ), fully complies with the requirements of section 13(a) or 15(d), as applicable, of the Securities Exchange Act of 1934 and the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: June 30, 2010 /s/ Ricardo Alejandro Torres Name: Ricardo Alejandro Torres Title: Chief Executive Officer Date: June 30, 2010 /s/ Roberto Luis Maestretti Name: Roberto Luis Maestretti Title: Chief Financial Officer The foregoing certification is being furnished solely pursuant to section 906 of the Sarbanes-Oxley Act of 2002 (subsections (a)and (b)of section 1350, chapter 63 of title 18, United States of America Code) and is not being filed as part of the Report or as a separate disclosure document.
